In an action to recover damages for injury to property, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCabe, J.), entered February 10, 1994, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
There is a triable issue of fact regarding whether the general release executed by the parties on July 5, 1991, bars the plaintiff from commencing this action to recover damages for injury to property that occurred on August 19,1991 (see, CPLR 3212 [b]). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.